Citation Nr: 0702058	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-07 980	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a 
respiratory/pulmonary disorder.

2.  Entitlement to service connection for headaches, to 
include as due to exposure to ionizing radiation.

3.  Entitlement to service connection for a cardiac disorder, 
to include as due to exposure to ionizing radiation.

4.  Entitlement to service connection for left-sided weakness 
and pain, to include as due to exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from July 1946 to July 1949.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama that denied the appellant's claim of 
entitlement to service connection for a respiratory disorder, 
as well as his claims for service connection for headaches, a 
cardiac disorder and left-sided weakness and pain, each 
claimed as the result of in-service exposure to ionizing 
radiation.

In February 2006, a videoconference hearing was held between 
the RO and the Board in Washington, DC before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  Service medical records contain no findings or diagnoses 
of any chronic respiratory disorder, or any headaches, or any 
cardiac disorder, or any left-sided weakness or pain, nor 
were any such disorders demonstrated until many years after 
the appellant's separation from active duty.

2.  There is no competent medical evidence of any nexus 
between the appellant's current chronic obstructive pulmonary 
disease (COPD) or his current headaches or his current 
cardiovascular disorders or his current left-sided weakness 
and pain and his active service.

3.  The appellant's claimed conditions are not listed as 
radiogenic diseases under 38 C.F.R. § 3.309 or 38 C.F.R. 
§ 3.311.

4.  There is no competent medical evidence that establishes 
that the appellant has any condition due to exposure to 
ionizing radiation in service, or otherwise related to 
service.


CONCLUSIONS OF LAW

1.  The appellant does not have any respiratory/pulmonary 
disorder or headaches or cardiovascular disorder or left-
sided weakness and pain that are the result of disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2006).

2.  Residuals of ionizing radiation exposure were not 
incurred in or aggravated in service, nor may any be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5102, 5103, 5103A, and 5107 (West 2002 & Supp.2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
service connection claims by correspondence dated in May 
2004.  That document informed the appellant of VA's duty to 
assist and what kinds of evidence the RO would help obtain.  
In that letter, the RO informed the appellant about what was 
needed to establish entitlement to service connection, 
including as due to ionizing radiation.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the pertinent law requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA obtained the appellant's service medical 
records.  Private medical records were obtained and added to 
the claims file.  The appellant was afforded a VA medical 
examination.  He was also afforded a Board hearing.  The 
appellant was informed about the kind of evidence that was 
required and the kinds of assistance that VA would provide 
and he was supplied with the text of 38 C.F.R. § 3.159.  The 
appellant did not provide any information to VA concerning 
available treatment records that he wanted the RO to obtain 
for him that were not obtained.  The appellant was given more 
than one year in which to submit evidence after the RO gave 
him notification of his rights under the pertinent statute 
and regulations.  Therefore, there is no duty to assist or 
notify that is unmet.



During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO did not advise the 
appellant of such information relating to effective dates and 
disability ratings.  However, because the Board has denied 
each of the appellant's claims for service connection, such 
information is not applicable to this case.  

The appellant was also provided with notice as to the 
clinical evidence necessary to establish service connection, 
as well as the assistance VA would provide.  Proceeding with 
this case in its current procedural posture would not 
therefore inure to the appellant's prejudice.  The appellant 
was provided with notice as to the medical evidence needed 
for service connection, including as due to ionizing 
radiation, as well as the assistance VA would provide.  
Therefore, there is no duty to assist that was unmet and the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).



All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

The resolution of the issue of service connection must be 
considered on the basis of the places, types and 
circumstances of a veteran's service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the veteran's 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 3.303(a).

In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The appellant testified at his February 2006 videoconference 
hearing that he had had headaches for many years, although he 
did not recall having had them while he was in service.  He 
said that a diagnosis of coronary artery disease had been 
made four or five years previously.  The appellant further 
testified that he did not recall having hurt himself in the 
left side while he was in service.  He said that he currently 
was short of breath always, but he did not think he had been 
short of breath in the military.  The appellant further 
testified that he did not have any doctor's opinion on the 
question of an etiological connection between his claimed 
conditions and service, including as due to exposure to 
ionizing radiation.

Review of the appellant's service medical records indicates 
that he was treated for hay fever in August 1946.  In 
February 1947, he was treated for influenza and then released 
to duty.  In January 1948, he was diagnosed with an upper 
respiratory infection.  The next month he was treated for 
itchy eyes, and then conjunctivitis the month after that.  In 
November 1948, the appellant underwent a surgical procedure; 
his heart and lungs were described as normal.  The appellant 
underwent a service separation examination in July 1949.  No 
significant abnormalities were noted in regard to his bones, 
joints, muscles, neurological system or heart.  The 
associated chest x-ray was negative.

After service, the appellant submitted a claim for service 
connection for an eye injury in July 1950; he did not mention 
any respiratory or pulmonary condition nor did he report any 
cardiac disorder, headaches or left-sided weakness.  The 
appellant underwent a VA medical examination in October 1950.  
The examiner described the appellant's cardiovascular and 
nervous systems as normal.  The examiner stated that there 
was no respiratory disease.  The appellant did not mention 
any left-sided weakness or pain.  The examiner rendered 
diagnoses that included no pulmonary disease and no 
orthopedic pathology.

Review of the private medical evidence of record reveals that 
the appellant had been diagnosed with exertional chest pain 
and asbestosis/silicosis in December 1994.  He was given a 
diagnosis of peripheral vascular disease in November 1995; he 
was noted to have a history of paresthesias and weakness, as 
well as an eighty-pack-year history of smoking.  A December 
1995 hospital discharge summary included diagnoses of 
presyncope, severe peripheral vascular disease, 
asbestosis/COPD and an abnormal cardiolite scan.  An August 
1997 note indicates that the appellant had no exertional 
limitations except mild dyspnea with hilis due to 
asbestosis/silicosis.  He also had a diagnosis of coronary 
artery disease at that time.  

In November 2003, the appellant sought treatment for a chief 
complaint of headaches for the previous six to eight months 
and progressive memory impairment.  He was noted to be 
diabetic, hypertensive with COPD and a history of coronary 
artery disease with angioplasty.  Three weeks later, the 
appellant reported that he now only had occasional headaches 
rather than constant pain.  A February 2004 note from the 
Shelby Baptist Medical Center states that the appellant had 
COPD and that he experienced rare headaches.  An April 2004 
note from ImageSouth states that the appellant had a history 
of left hemiparesis.

The appellant underwent a VA medical examination in August 
2004.  The examiner noted that the appellant had had no 
medical complaints going into the military and none 
afterwards.  The appellant reported exposure to ionizing 
radiation in service.  The examiner noted that the appellant 
currently had a history of COPD, diabetes, hypertension, 
coronary artery disease and hypercholesterolemia and that he 
had undergone two carotid endarterectomies.  The appellant 
said that he had been weak on the left side for approximately 
two years which the examiner stated was indicated in his 
medical records to be related to cerebrovascular disease.  
The appellant reported having had headaches for the prior six 
to seven years.  After examining the appellant, the VA 
examiner stated that all of the appellant's current medical 
problems appeared to have started after his discharge from 
service.  The examiner further stated that the appellant's 
current medical problems were not likely secondary to 
radiation exposure, but rather secondary to smoking, 
diabetes, hypertension and airborne pathogens that the 
appellant inhaled during his work in a steel fabricating 
plant after service.

The evidence of record indicates that he received in-service 
treatment for influenza in February 1947, and an upper 
respiratory infection in January 1948, and that these 
conditions resolved without sequelae.  There is no medical 
evidence of record to establish that he sustained any 
respiratory or pulmonary disorder that was other than acute 
and transitory.  There is no evidence of record that the 
appellant sustained any respiratory or pulmonary disorder to 
a compensable degree within one year of his separation from 
service.  The first diagnosis of record of a chronic 
respiratory or pulmonary disorder is found in December 1994, 
when asbestosis/silicosis is listed in the appellant's 
private medical records.

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Because the totality 
of the medical and nonmedical evidence of record shows that 
the appellant's currently demonstrated respiratory/pulmonary 
disorders, including COPD, cannot be said to be related to 
service by way of direct incurrence or by manifestation 
within the presumptive period, the claim for entitlement to 
service connection for a respiratory/pulmonary disorder must 
be denied.  The evidence of record is not in equipoise on the 
question of whether the appellant's respiratory/pulmonary 
pathology should be service connected.

The appellant contends that he currently has residuals of 
exposure to ionizing radiation, including headaches, a 
cardiac disorder and left-sided weakness and pain.  The 
appellant asserts that he was exposed to ionizing radiation 
on Enjebi Island in 1948 during the nuclear test 'X-ray'; the 
Board notes that this test was part of Operation Sandstone 
and took place on April 15, 1948.  A VA Form 8-526 dated in 
July 1950 includes a notation that the appellant had been in 
the Marshall Islands in approximately March 1948.  There is 
no documentation of the appellant's exposure to ionizing 
radiation during his active military service, although it 
appears to be possible that he was in the area of Operation 
Sandstone.

Service connection for a disease based on radiation exposure 
may be established in one of three different ways.  First, 
types of cancer are presumptively service-connected.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 
38 C.F.R. § 3.311(b) provides a list of "radiogenic diseases" 
that will be service-connected provided that certain 
conditions specified in that regulation are met.  Third, 
direct service connection can be established by showing that 
the disease was incurred during or aggravated by service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  See also 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. 
Ramey v. Gober, 120 F.3d 1239 (Fed. Cir 1997); Hardin v. 
Brown, 11 Vet. App. 74, 77 (1998).

The preponderance of the evidence is against the appellant's 
claims for entitlement to service connection for residuals of 
exposure to ionizing radiation (including headaches, a 
cardiac disorder and left-sided weakness and pain) under all 
of the potentially applicable legal theories that pertain to 
exposure to radiation.  First, none of the appellant's 
current diagnosed conditions is included in the list of 
conditions that may be presumptively service-connected by an 
individual who participated in a radiation-risk activity, as 
set forth at 38 C.F.R. § 3.309(d).  Second, none of the 
appellant's current diagnosed conditions is included in the 
list of "radiogenic diseases" under 38 C.F.R. § 3.311(b).  
Furthermore, that regulation does not create a presumption of 
service connection, but merely accords the claimant special 
processing of the claim.  However, because the appellant does 
not have one of the listed radiogenic diseases, such special 
processing of this claim is not warranted.  38 C.F.R. 
§ 3.309(d)(3).

As previously noted, a veteran may still be entitled to a 
grant of service connection on a direct basis if it can be 
shown that a condition had its onset during his military 
service, or became manifest to a compensable degree within 
one year of his separation from such service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  With regard to the 
appellant's claims for headaches, a cardiac disorder and 
left-sided weakness and pain, there is no medical evidence of 
record to establish that he complained of, or was treated 
for, any headaches, any cardiac pathology or any left-sided 
weakness or pain while he was on active duty.  There is no 
evidence of record that the appellant experienced any 
headaches, any cardiac pathology or any left-sided weakness 
or pain to a compensable degree within one year of his 
separation from service.  These medical conditions are not 
documented in the clinical evidence of record until many 
years after the appellant's discharge from service.  

Furthermore, there is no competent medical opinion that 
etiologically links any one of these claimed conditions to 
the appellant's active military duty.  On the contrary, the 
August 2004 medical opinion attributes the claimed conditions 
to events that occurred after the appellant's discharge from 
service with no etiological connection to service.

As there is no competent evidence of record of any nexus 
between any of the appellant's claimed disorders or pathology 
and his service, including as a residual of radiation 
exposure, the Board concludes it is not as likely as not that 
the appellant currently experiences residuals of exposure to 
ionizing radiation or that his claimed conditions are 
directly related to his military service.  Therefore, the 
appellant's claims for service connection for such are 
denied.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against each of the 
appellant's four service connection claims.  Since the 
preponderance of the evidence is against each of the four 
service connection claims, the benefit of the doubt doctrine 
does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir.).


ORDER

Service connection for a respiratory/pulmonary disorder is 
denied.

Service connection for headaches, a cardiovascular disorder 
and left-sided weakness and pain is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


